Carley, Judge.
Appellant appeals from his conviction of burglary after a bench trial. Appellant’s appointed counsel has filed a motion to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). As envisioned by Anders, appellant’s attorney has filed a brief stating, in effect, that there is nothing in the record that might arguably support the appeal. As required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have fully examined the record and transcript to determine independently if any errors of law occurred. Our independent analysis discloses no errors requiring reversal. Accordingly, the motion to withdraw is granted. After a review of the entire record, we find that any rational trior of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528) (1980).

Judgment affirmed.


Quillian, C. J., and Shulman, P. J., concur.